                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 AT GREENEVILLE

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )      No. 2:14-CR-72
                                              )      JUDGE JORDAN
JERRY SUITER                                  )

                            AGREED ORDER OF REVOCATION

       A Petition for Revocation of Supervised Release has been filed against the defendant, Jerry

Suiter, and the defendant admits that he has violated the conditions of his supervised release as

specified in violation i1wnbers 1-6 in the Petition. An agreement has been reached between the

parties, recommending that Mr. Suiter's supervised release should be _revoked and that he should

receive a sentence of eight (8) months imprisonment followed by eighteen (18) months of

supervised release. It is also recommended that Mr. Suiter get credit for time served from February

25, 2020 to present.

       Mr. Suiter agrees to waive his right to a hearing pursuant to Rule 32 of the Rules of Criminal

Procedure, waive his right to allocute at a revocation hearing, and asks that the agreement of the

defendant and the government pursuant to Rule 11 of the Federal Rules of Criminal Procedure be

found to be a proper sentence. In doing so, the defendant acknowledges t~at he is giving up the

following rights:

       ( 1)    The right to the assistance of counsel for his defense.

       (2)     The right to see and hear all the witnesses and have them .cross-examined in his
               defense.

       (3)     The righ_t on his own part not to testify unless he chose to do so in his defense, and

       (4)     The right to the issuance of subpoenas to compel the attendance of witnesses to
               testify on his behalf.
       The Court has considered the Chapter Seven policy statements in the United States

Sentencing Guidelines. The violations above constitute Grade C violations for which an advisory

guideline range of 5 to 11 · months would apply given his Criminal History Category III. The Court

has considered this advisory guideline range. The Comt has also considered the statutory maximum

of 18 months imprisonment. The Court has also considered the factors listed in 18 U.S.C. § 3553(a).




       Based on the foregoing, the Court finds that the recommended sentence is sufficient, but not

greater than necessary, to comply with the purposes set forth in 18 U.S.C. § 3553(a), while taking

into consideration all of those factors and the Chapter Seven policy statements. Specifically, the

Court finds that the defendant has admitted that the proof could establish by a preponderance of the.

evidence that he committed the violations as specified in violation numbers 1-6 in the Petition.

       IT IS HEREBY ORDERED·, therefore, that the defendant's supervised release is hereby

revoked. The defendant is hereby sentenced to eight (8) months imprisonment followed by 18

months of supervised release. It is also recommended that Mr. Suiter get credit for time served

from February 25, 2020 to present. While on supervised release, the defendant shall comply with

the following mandatory conditions of supervision adopted by this Court in .Local Rule 83.10:

       (1)     The defendant must not commit another federal, state, or local crime.

       (2)     The defendant must not unlawfully possess a controlled substance.

       (3)     The defendant must refrain from unlawful use of a controlled substance.

       (4)     The defendant must cooperate in the collection of DNA as directed by the probation
               officer.

To promote respect for the law, prevent recidivism, and aid in adequate sup~rvision, the defendant

shall also comply with the following standard conditions of supervision adopted by this Court in

Local Rule 83.10:


                                                  2
 (1)    The defendant must report to the probation office in the federal judicial district
        where the defendant is· authorized to reside within 72 hours of release from
        imprisonment or of the time you were sentenced, unless the probation officer
        instructs the defendant to report to a different probation office or within a different
        time frame._ Justification: This condition is an administrative requirement of
        supervision.

 (2)    After initially reporting to the probation office, the defendant will receive
        instructions .from the Court or the probation officer about how and when the
        defendant must report to the probation officer, and the defendant must report to the
        probation officer as instructed. Justification: This condition is an administrative
        requirement of supervision.

 (3)    The defendant must not knowingly leave the federal judicial district where the
        defendant is authorized to reside without first getting permission from the Comt or
        the probation officer. Justification: This condition is cm administrative requirement
        of supervision.

· (4)   The defendant must answer truthfully the questions asked by the defendant's
        probation officer. Justification: This condition is an administrative requirement of
        supervision.

 (5)    The defendant must live in a place approved by the probation officer. If the
        defendant plans to change where the defendant lives or anything about the
        defendant's living atTangements (such as the people the defendant lives with), the
        defendant must notify the probation officer at leas} 10 days before the change. If
        notifying the probation officer in advance is not possible due to unanticipated
        circumstances, the defendant must notify the probation officer within 72 hours of
        becoming aware of a change or expected change. J ustificatiQn: This condition will
        assist the probation officer in monitoring the defendant for protection of the
        community.

 (6)    The defendant must allow the probation officer to visit the defendant at any time at
        the defendant's home or elsewhere, anti the defendant must permil the probation
        officer to take any items prohibited by the conditions of the defe11dant's supervision
        that the probation officer observes in plain view. Justification: This condition will
        assist the probation officer in monitoring the defendanl for protection of the
        community.

 (7)    The defendant must work full time (at least 30 hours per week) at a lawful type of
        employment, unless the probation officer excuses the defendant from doing so. If
        the defendant does not have full-time employment, the defendant must try to find
        full-time employment, unless the probation officer excuses the defendant from doing
        so. If the defendant plans to change where the defendant works or anything about
        the defendant's work (such as the defendant's position or job responsibilities), the
        defendant must notify the probation officer at least 10 days. before the change. If
        notifying the probation officer at least 10 days in advance is not possible due to

                                           3
              unanticipated circumstances, the defendant must notify the probation officer within
              72 hours of becoming aware of a change or expected change. Justification: This
              condition will reduce the risk ofrecidivism and provide for defendant rehabilitation.

       (8)    The defendant must not communicate or interact with someone the defendant knows
              is engaged in criminal activity. If the defendant knows someone has been convicted
              of a felony, the defendant must not knowingly communicate or interact with that
              person without first getting the permission. of the probation officer. Justification:
              This condition is aimed at reducing the risk of recidivism and providing for public
              safety.

       (9)    If the defendant is arrested or questioned by a law enforcement officer, the defendant
              must notify the probation officer within 72 hours.· Justification: This condition will
              assist the probation officer in monitoring the defendant for protection of the
              community.

       (10)   The defendant must not own, possess, or have access to a firearm, ammunition,
              destructive device, or dangerous weapon (i.e., anything that was designed, or was
              modified for, the specific purpose of causing bodily injury or death to another person
              such as nunchakus or tasers). Justification: This condition will provide for public
              and officer safety.

       (11)   The defendant must not act or make any agreement with a law enforcement agency
              to act as a confidential human source or informant without first getting the
              permission of the Court. Justification: This condition is aimed at reducing the risk
              of recidivism and providing for public safety.

       (12)   If the probation officer determines that the defendant poses a risk to another person
              (including an organization), the probation officer may require the defendant to notify
              the person about the risk aµcj. the defendant must comply with that instruction. The
              probation officer may contact the person and confirm that the defendant has notified
              the person about the risk. Justification: This condition is _aimed at reducing the
              risk of recidivism and providing/or public safety.

       (13)   The defendant must follow the instructions of the probation officer related to the
              conditions of supervision. Justification: This condition is an administrative
              requirement of supervision.

While on supervised release, the defendant shall also abide by the following special conditions:

        (1)   The defendant shall submit his or her person, property, house, vehicle, papers,
               [computers (as defined by 18 U.S.C. § 1030(e)(l)), other electronic
               communications or data storage devices or media,] of office to a search conducted
               by a United States probation officer or designee. Failure to submit to a search may
               be grounds for revocation of release. The defendant shall warn any other occupants
               that the premises may be subject to searches pursuant to this condition. An officer


                                                 4
             may conduct a search pursuant to this condition only when reasonable suspicion
             exists that the defendant has violated a condition of his supervision and that the
             areas to be searched contain evidence of this violation. Any search must be
             conducted at a reasonable time and in a reasonable manner. Justification: This
             condition will assist the probation officer in monitoring the defendant for
             protection of the community.

      (2)   The defendant shall participate in a program of testing and/or treatment for drug
             and/or alcohol abuse, as directed by the probation officer, until such time as he is
             released from the program by the probation officer. Justification: This condWon
             will reduce the risk of recidivism and provide for defendant rehabilitation.

      (3)   You shall participate in a program of mental health treatrn~nt as directed hy the
             probation officer, until such time as you are released from the program by the
            probation officer. You shall waive all rights to confidentiality regarding mental
            health treatment in order to release information to the supervising United States
             Probation Officer and to authorize open communication between the probation
            officer and the mental health treatment provider. Justification: This condition will
            assist the probation officer in monitoring the defendant for protection of the
             community and/or defendant rehabilitation.

      (4)   The defendant shall participate in a program of sex offender mental health
            treatment at his/her own expense, as approved by the probation officer, until such
            time as he/she is discharged from the program by the provider and as approved by
            the probation officer. The defendant shall comply with the policies and procedures
            of the treatment program. The defendant shall waive all rights to confidentiality
            regarding sex offender mental health treatment in order to allow release of
             information to the United States Probation Officer, and to authorize open
             communication between the probation officer and the treatment providers. (Any
             reference to the defendant paying for counseling, treatment, and/or assessments is
             an indication that the United States Probation Office will conduct a routine
            financial assessment of the defendant's ability to pay.) SO-15-06(1).
             Justification: The Sex Offender Management Procedures Manual, provided by the
            Administrative Office of the United States Courts, states that sex offenders
            required to register under the Sex Offender Registration and Notification Act of
            2006 (SORNA) should be evaluated/or participation in sex offense-specific
            treatment. The Defendant would benefit fi·om treatment, learning how to avoid
            triggers that may cause him to reoffend, which would in turn, protect the public
            from future crimes from the defendant.

(5)

            The defendant shall submit to polygraph testing at his/her own expense, as
            directed by the probation officer, in order to determine if he/she is in compliance
            with the conditions of supervision, or to facilitate sex offender treatment, the
            defendant shall be truthful during polygraph evaluations.              SO-15-06(9).


                                              5
            Justification: The polygraph test is often the only means by which the probation
            officer becomes aware that an offender has relapsed or is participating in risky
            behaviors, unless he is arrested/or a new offense. The Sex Offender Management
            Procedures Manual, provided by the Administration Office of the United States
            Courts, outlines that sex offenders required to register under SORNA should be
            required to participate in polygraph examinations as part oft he containment model
            ofsupervision. Polygraph testing may encourage the offender to be truthful with his
            probation officer and could alert the probation officer to potential violations of
            supervision conditions, which could prompt aji,rther inquby or investigation.




                                                                United States District Jt,1dge



APPROVED FOR ENTRY:



                                                        -~
                                                        l"/Jr   CARA D. JOHNS
                                                                United States Probation Officer




                                                                               /,  ,.      _ _
                                                                                                                                -''l
                                                                             •                                                  I




                                                                                      2~ -'
                                                                             l                                          .
                                                                                                                        I   I
                                                                                                                                                       . )
                                                                                                                                                        ·-

                                                                         f!      I\        ,,,..._____ __......,   ·1                  /   .   .   /




                                                                - :/~c-v-,--1/4 . -t .                                                             ~
                                                                    •• _-·       •;   ..                  .-/ 1.,
                                                                                                                    I




                                                                              7
                         L-l-
                          I
                              /- .:.-:2- ,) ··...,
                                         L-·
                                                   •}
                                              "' <_,,

  JERRY' SUITER                                                 DOUGLA:S·L. PA~f"
r beferidant                                                    Attorney for Defendant




                                                           6
